1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 7 and 13-15 directed to a species and an invention non-elected without traverse.  Accordingly, claims 7 and 13-15 have been cancelled.
Authorization for this examiner’s amendment was given in an interview with Attorney  David S. Surry on February 16, 2022.
3.	The substitute specification filed February 10, 2022 has been entered.
4.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.  The prior art of record does not teach or render obvious compounds having the structure recited in instant claim 1.  Accordingly, methods of using the compounds are also novel and unobvious over the prior art of record or any combination thereof.  See also the Office action mailed April 26, 2021, section 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 16, 2022